               Case 1:20-cv-06153-LJL Document 86 Filed 08/13/21 Page 1 of 1


                              G USRAE K APLAN N USBAUM PLLC
                                           ATTORNEYS AT LAW

                                                                                     OF COUNSEL
                                      120 WALL STREET-25TH FLOOR
                                                                                ROBERT L. BLESSEY
                                       NEW YORK, NEW YORK 10005
SCOTT H. GOLDSTEIN
                                                  —–                            HOWARD F. MULLIGAN
MARTIN H. KAPLAN
                                            TEL (212) 269-1400
LAWRENCE G. NUSBAUM
                                            FAX (212) 809-4147
R YAN J . WHALEN
                                                    —–
                                         www.gusraekaplan.com


                                                                   August 12, 2021

VIA ECF
The Honorable Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
Courtroom 18A
500 Pearl Street
New York, New York 10007-1312

         RE: Caro Capital, LLC et al. v. Koch et al., No. 1:20-cv-06153-LJL

Dear Judge Cave:

       We represent Plaintiffs–Counterclaim Defendants in the above-captioned action and
write jointly with Defendants–Counterclaim Plaintiffs (together, the “Parties”) in response to
Your Honor’s August 11, 2021 email. The Parties respectfully request that the Court adjourn
the August 24, 2021 settlement conference to October 2021. Thank you.

                                                      Respectfully submitted,

                                                      /s/ Kari Parks
                                                      Kari Parks

The  parties'
cc: All       letter-motion
        Counsel             requesting
                    of Record (via ECF)an adjournment of the August 24, 2021 settlement conference (ECF No.
85) is GRANTED, and the settlement conference is ADJOURNED to Wednesday, October 13, 2021 at 10:00
am on the Court's conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799,
at the scheduled time.

The terms of the Court's Standing Order Applicable to Settlement Conferences (ECF No. 43) are incorporated
by reference, and the parties' settlement submissions are due no later than Wednesday, October 6, 2021.

The Clerk of Court is respectfully directed to close ECF No. 85.

SO ORDERED 8/13/2021
